IN THE SUPREME COURT OF PENNSYLVANIA
                               WESTERN DISTRICT


 LAWRENCE MADISON                             : No. 73 WM 2019
                                              :
                                              :
              v.                              :
                                              :
                                              :
 PENNSYLVANIA BOARD OF                        :
 PROBATION AND PAROLE                         :
                                              :
                                              :
 PETITION OF: JESSICA FISCUS                  :


                                       ORDER



PER CURIAM

      AND NOW, this 6th day of December, 2019, the Petition to Withdraw as Counsel

is GRANTED.        The Prothonotary is DIRECTED to continue processing Lawrence

Madison’s pro se Petition for Allowance of Appeal.